PER CURIAM.
This is an appeal from a final judgment in favor of defendant in a negligence suit.
Appellant had purchased a Ford pickup truck in 1967. On November 21, 1968, appellant had had a 6,000 mile checkup by the dealer garage. Apparently no defects were found. On December 23, 1968, while driving the truck on a S-shaped curve and wet road, the appellant ran off the road, tried to reverse its direction and went across the road on the other side, left the road and turned over. Appellant claimed that the steering wheel was defective causing him to lose control of the truck. Ap-pellee raises as one of its defenses that the appellant was guilty of contributory negligence in that there was not a mechanical defect in the truck but negligent operation.
The trial court, over the objection of the plaintiff-appellant herein, gave an instruction to the jury on contributory negligence. Appellant contends that there was not sufficient evidence to warrant this instruction, and charges error in so doing. We disagree with appellant. There was enough evidence from which the jury could find contributory negligence and we think the trial court was right in submitting the same to the jury. We will not substitute our judgment for that of the jury.
The judgment is therefore affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.